IN THE UNITED SUATES DISTRICT COURT
FOR THE DISTRICT.QF MARYLAND ["OTEO 25 fr hs ga

UNITED STATES OF AMERICA, — #2058EC 28 P 3: go

Plaintiff * : ka. cw

V. * Criminal No.: TMD-20-3132
DESMOND BABLOO SINGH, *

Defendant. *
* * * * 2 * x * * * * * *

ORDER RE: EMERGENCY MOTION TO REVOKE RELEASE ORDER
Pursuant to 18 U.S.C.§3145(a) this Court conducted a hearing on the Government’s
Emergency Motion for Revocation of Release Order issued by the United States District Court
for the Southern District of New York. (ECF No.7) For the reasons set forth on the record and
after consideration of factors under 18 U.S.C. §3142(g) during this Court’s de novo review; IT IS
HEREBY ORDERED this 28" day of December 2020 that said Motion is GRANTED;
IT IS FURTHER HEREBY ORDERED that:
1. The defendant is remanded to the U.S Marshals and shall continue to be in detention
pending a detention hearing before this Court after transport of the Defendant to this
District.

2. Copies of this Order shall be transmitted to counsel of record.

ft». Bhs

RICHARD D. BENNETT
UNITED STATES DISTRICT JUDGE

 
